DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Preliminary amendments to the claims filed on 7/23/19 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.  Shrinath Malur on 6/17/21.
The application has been amended as follows: 
Claims:
	(i) Amend claim 1 as follows: 
An automatic analyzer equipped with a cleaning mechanism for performing cleaning to drying of a probe of a dispensing mechanism of the automatic analyzer; the automatic analyzer comprising: 
a cleaning tank into which the probe is insertable and; the cleaning tank including a cleaning port provided with a suction opening; 

a vacuum pump configured to cause the vacuum tank to enter a negative pressure state, compared to atmospheric pressure; 
a vacuum bin; 
a suction nozzle that connects the suction opening of the cleaning port and the vacuum bin to each other; 
a vacuum nozzle that connects the vacuum tank and the vacuum bin to each other; and 
a controller configured to cause the vacuum tank which is in the negative pressure state and the cleaning port to be conducted via the vacuum bin in a period during which a cleaning solution, with which the probe is cleaned, is discharged through the cleaning port, 
wherein the vacuum bin is provided with a first space and a second space which are formed in a longitudinal direction of a vacuum bin main body through a first divider having a first air inlet, and 
wherein a tip of the vacuum nozzle is disposed in the first space of the vacuum bin, the suction nozzle penetrates through the first divider, and a tip of the suction nozzle is disposed in the second space thereof.

	(ii) Amend claim 6 as follows:
The automatic analyzer according to claim 1, further comprising:
           a first valve that regulates connection of the vacuum tank which is in the negative pressure state and the cleaning port; and

            wherein the controller is configured to close 

	(iii) Amend claim 7 as follows:
	The automatic analyzer according to claim 6, further comprising:
           a third valve that regulates connection of the vacuum bin and the vacuum tank,
           wherein the first valve is provided between the vacuum bin and the suction opening of the cleaning port, and
           wherein the controller is configured to close 

	(iv) Amend claim 14 as follows:
The automatic analyzer according to claim 13,
           wherein the controller is configured to cause 




Allowable Subject Matter
            Claims 1 and 4-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closets prior art or record are WO 2014112591; US 20150346231; and/or US 20050074363. 
The international search report and the written opinion have been fully considered. The examiner notes that, in examiner’s opinion, the secondary reference (JP 63-12965) applied to the original claims 2 and 3 is not considered an analogous art in U.S. practice; and the reference also does not appear to disclose all the clamed elements. 
An automatic analyzer equipped with a cleaning mechanism for performing cleaning to drying of a probe of a dispensing mechanism of the automatic analyzer; the automatic analyzer comprising: a cleaning tank into which the probe is insertable and; the cleaning tank including a cleaning port provided with a suction opening; a vacuum tank; a vacuum pump configured to cause the vacuum tank to enter a negative pressure state, compared to atmospheric pressure; a vacuum bin; a suction nozzle that connects the suction opening of the cleaning port and the vacuum bin to each other; a vacuum nozzle that connects the vacuum tank and the vacuum bin to each other; and a controller configured to cause the vacuum tank which is in the negative pressure state and the cleaning port to be conducted via the vacuum bin in a period during which a cleaning solution, with which the probe is cleaned, is discharged through the cleaning port, wherein the vacuum bin is provided with a first space and a second space which are formed in a longitudinal direction of a vacuum bin main body through a first divider having a first air inlet, and wherein a tip of the vacuum nozzle is disposed in the first . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
6/17/21